Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Attachment to Advisory Action
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice. 
Applicant has amended the independent claim to recite combinations of limitations not previously presented during prosecution, with respect to the core-stiffened assembly requiring “the plug is configured to be removable” recited in claim 1. Said amendment is beyond the scope of after-final practice and would require further search and consideration. 
Applicant's arguments submitted on 05/10/2021 are acknowledged, but the merits of said arguments have not been considered as said arguments are drawn to claim limitations not currently under consideration. 
For the reasons set forth above and of record, the Final Rejection dated 03/09/2021 is maintained.
	Additionally, the amendment, regarding “the plug is configured to be removable” recited in claim 1 raises a new issue of indefiniteness. Specifically, it is unclear what is meant by “configured” and how the plug must be modified to be considered “configured” to be removable.

/M.O./Examiner, Art Unit 1784        

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784